Mr. Justice Duncan delivered the opinion of the court. 4. Sales, § 159*—when buyer is liable on contract of sale. In an action to recover the price of store fixtures furnished the defendant for a tenant, if such fixtures were completed according to contract and approved by the tenant, the defendant was liable therefor, unless latent defects were discovered. 5. Sales, § 343*—what damages are recoverable for breach of contract. In an action to recover the price of store fixtures furnished the defendant for a tenant, where the defects in such fixtures were apparent on' inspection, the defendant could return the fixtures, but if he retained them he was liable for the cost of such fixtures less any damage for failure to make them according to contract, the measure of damages being the difference in the cash value ,of the articles as delivered and their cash value when completed according to contract. 6. Sales, § 251*—what obligations are imposed when manufactured articles are sold. Executory contracts for the manufacture and sale of fixtures carry with them the implied obligation that the articles shall be made of sound material, of good workmanship, and that they shall be. manufactured according to specifications. 7. Evidence, § 319*—when parol evidence is not admissible. Oral evidence is not admissible to change the terms of a contract and specifications for the manufacture of fixtures. 8. Sales, § 326*—when oral evidence is not admissible in action on contract. In an action on contracts for the manufacture of certain fixtures, oral evidence that the work of covering a certain beam was included in one contract, and that a certain "case in another contract was to be made in a certain manner, was erroneously admitted since the written contracts did not so provide. 9. Sales, § 315*—when buyer is not estopped to complain of defects in articles sold. In actions to recover the price of store fixtures furnished' a defendant for certain tenants, the defendant was not estopped to complain of the fixtures not being made according to contract, because the tenants signed cards acknowledging the receipt of such fixtures “in good order” when such receipts were given when the fixtures were only partly finished, the receipts in many instances being for the material.